Citation Nr: 0738809	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-10 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
to include as secondary to a service-connected disability.

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a gastrointestinal condition, formerly claimed as chronic 
diarrhea.  

3.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
bilateral carpal tunnel syndrome, formerly claimed as 
numbness in the arms and hands.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to April 
1984, and from January 1989 to January 1992, including 
honorable service in the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.

In August 2007, the veteran testified before the Board at a 
hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 1997, the veteran requested entitlement to 
service connection for chronic diarrhea and numbness of the 
arms and hands, both claimed as undiagnosed illnesses.  These 
claims were denied in an August 1997 rating decision due to 
no evidence that the claimed conditions were related to 
service.  The veteran was advised of this rating but did not 
appeal the denial.  

In March 2003, the veteran requested service connection for a 
gastrointestinal condition and for carpal tunnel syndrome, 
formerly claimed as chronic diarrhea and numbness of the arms 
and hands, respectively.  He was provided with a notice of 
his rights and responsibilities under the VCAA in a letter 
dated in July 2003, but was not specifically advised of the 
exact reason for the prior denial and of the evidence needed 
to reopen the previously denied claims as is now required 
pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Therefore, this matter must be remanded in order to ensure 
that this veteran is properly advised of the evidence needed 
to substantiate his claims.  

Additionally, the veteran seeks service connection for 
migraine headaches, to include as secondary to a nasal sinus 
condition.  In April 2006, the veteran was found to be 
entitled to service connection for a sinus condition and was 
awarded a 30 percent rating, effective March 2006.  In 
reaching this rating percentage, the RO considered the 
veteran's complaints of migraine headaches.  

Regarding certain procedural issues, the Board notes that a 
review of the record fails to document that the veteran was 
ever provided with VCAA-complying notice with respect to his 
claim for service connection for migraine headaches as 
secondary to a service-connected disability.  More 
specifically, while in correspondence of March 2003, July 
2003, and February 2004, the veteran was furnished 
information regarding the requirements for an award of 
service connection on a direct basis, he was never provided 
the requisite information regarding secondary service 
connection-a matter clearly at issue in this case.  Such 
notice must be provided to the veteran prior to a final 
adjudication of his current claims for service connection.  
Upon remand, all necessary development should be performed as 
well.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
compliant with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Perform all development 
deemed necessary as a result of 
response(s) from the veteran.

2.  Provide VCAA notice to the veteran 
with respect to the claim of entitlement 
to service connection for migraine 
headaches as secondary to a service-
connected disability. Perform all 
necessary development of the claim.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence. If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



